Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – October 24, 2013 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION ANNOUNCES 2 This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. The Board of Directors of Precision Drilling Corporation (TSX:PD) (NYSE:PDS) ("Precision" or the "Corporation") has declared afourth quarter dividend on its common shares of $0.06 per share, a 20% increase over the prior quarter.The dividend is payable on November 15, 2013, to shareholders of record on November 4, 2013.For Canadian income tax purposes, all dividends paid by Precision on its common shares are designated as "eligible dividends", unless otherwise indicated by the Corporation. Net earnings this quarter were $29 million or $0.10 per diluted share compared to $39­ million or $0.14 per diluted share in the third quarter of 2012. Revenue this quarter was $488 million, or 1% higher than the third quarter of 2012. Increased international activity and higher average dayrates in Canadian contract drilling were substantially offset by lower North American activity as a result of lower levels of customer spending. Earnings before income taxes, finance charges, foreign exchange, and depreciation and amortization ("adjusted EBITDA") this quarter was $138 million, 9% lower than the third quarter of 2012.Our adjusted EBITDA margin was 28% this quarter, compared to 31% in the third quarter of 2012.The decrease in adjusted EBITDA margin was mainly the result of lower activity levels across most North American business lines partially offset by higher average dayrates and increased international profitability.Our activity in this quarter, as measured by drilling rig utilization days, decreased 1% in Canada and 11% in the United States compared to the third quarter of 2012. Revenue and adjusted EBITDA for the quarter were higher than the second quarter 2013 revenue and adjusted EBITDA of $379 million and $88 million, respectively, primarily as a result of improved seasonal activity levels in Canada. Precision has firm customer commitments to add three new build Super Series rigs to its North American drilling fleet bringing the total number of announced new build rigs in 2013 to nine.Capital expenditures in 2013 are expected to decrease from $654 million announced in July to $609 million primarily as a result of decreased activity based maintenance and discretionary expansion capital expenditures offset by the additional new build rigs. Kevin Neveu, President and Chief Executive Officer, stated: "Precision's third quarter results reflect overall softness in customer demand and weak demand for Canadian completion and production services.Additionally a non-recurring vendor issue and a difficult turnkey project weighed negatively on the quarter.Precision continues to exercise capital discipline by linking near term capital expenditures with industry activity and as such we are reducing our 2013 planned capital expenditures by $45 million. " "Tempering these short term issues is Precision’s resurgent activity levels in the U.S. where our current rig count is at 87, up seven, or 9%, since the beginning of the third quarter, while overall industry activity levels have remained flat.In addition, our North American and international contract coverage has improved with an expected average of 115 rigs under contract in the fourth quarter, compared to the second quarter of this year when an average of 107 rigs worked under contract." "Precision's strong market share in horizontal drilling and three new build customer commitments announced today for the U.S. demonstrate our customers’ increasing acceptance of our High Performance, High Value strategy and the overall efficiency gains our services deliver to the customer.We are also encouraged by the prospect of several additional new build pad walking rigs for delivery to Canada over the next nine months related to increased Canadian emphasis on natural gas exports and natural gas liquids development.Precision’s fleet of Super Series Tier 1 rigs and horizontal capable Tier 2 rigs ensures that we are well positioned as a driller of choice in unconventional oil and gas resource drilling across North America." "Our Canadian drilling operations delivered higher daily operating revenues and margins relative to the third quarter in 2012, a direct result of the investment in our drilling rig fleet over the past several years.Our Canadian drilling operations were able to generate higher overall revenue and profitability despite slightly weaker activity in Canada." "Our U.S. rig count increase over the past several weeks has resulted from new build and upgraded rig deliveries to customer contracts and reactivation of Tier 1 rigs for customers.Our increase in activity is due to unconventional development and we have seen our position strengthen in several unconventional U.S. basins.For the third quarter, an average of 87% of our active rigs in the U.S. were drilling horizontal or directional wells." "Our international operations posted the highest revenue quarter since we began our international expansion in 2012.We deployed our second rig to the Kurdistan region of Iraq during the quarter and deployed an additional rig to Mexico that will begin drilling in the fourth quarter.The construction of our two ST-3000 rigs for Kuwait is going as planned and we expect the rigs to begin drilling in mid-2014.We currently have 11 rigs active internationally and see opportunities to deploy existing and new build rigs to our operating areas in Mexico and the Middle East." "The dividend increase is supported by our confidence in Precision’s business outlook and high percentage of contracted Tier 1 drilling rigs and growing international presence.Today, we have a total of 197 Tier 1 drilling rigs and expect to have 202 by the end of 2013, an increase of 109 Tier 1 rigs from the 93 we had in our fleet at the beginning of 2009, just five years ago.Additionally, the dividend increase is consistent with our commitment to maximize returns for our shareholders through both share price appreciation and return of capital.With today’s dividend announcement, Precision has announced $72 million in dividend payments to shareholders in the past eleven months," concluded Mr. Neveu. SELECT FINANCIAL AND OPERATING INFORMATION Financial Highlights (Stated in thousands of Canadian dollars, Three months ended September 30, Nine months ended September 30, except where noted) % Change % Change Revenue ) Adjusted EBITDA(1) ) ) Adjusted EBITDA % of revenue % Net earnings ) ) Cash provided by operations ) Funds provided by operations(1) ) ) Capital spending: Expansion ) ) Upgrade Maintenance and infrastructure ) ) Proceeds on sale ) Net capital spending ) ) Net earnings - per share ($): Basic ) ) Diluted ) ) Dividend paid per share ($) - n/m - n/m Adjusted EBITDA and funds provided by operations are additional GAAP measures.See “ADDITIONAL GAAP MEASURES”. n/m – calculation not meaningful Operating Highlights Three months ended September 30, Nine months ended September 30, % Change % Change Contract drilling rig fleet ) ) Drilling rig utilization days: Canada ) ) United States ) ) International Service rig fleet Service rig operating hours ) ) Financial Position (Stated in thousands of Canadian dollars, except ratio) September30, December 31, Working capital Long-term debt(1) Total long-term financial liabilities Total assets Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. Revenue in the third quarter of this year was $4 million higher than the third quarter in 2012 mainly due to growth in our international drilling activity and U.S. Completion and Production Services division and higher average dayrates in Canadian contract drilling substantially offset by a decrease in activity days in both Canada and the United States.Compared to the third quarter of 2012, revenue from our Contract Drilling Services segment was up 1% and revenue in our Completion and Production Services segment was up 2%. Adjusted EBITDA margin (adjusted EBITDA as a percentage of revenue) was 28% this quarter, compared to 31% in the third quarter of 2012.The decrease in adjusted EBITDA margin was a result of the impact of lower utilization on fixed costs, a non-recurring vendor issue and a difficult turnkey project, partially offset by higher dayrates from the new build and upgraded Tier 1 rigs that we have deployed over the past few years.Our portfolio of term customer contracts, a highly variable operating cost structure and economies achieved through vertical integration of the supply chain all help in managing our adjusted EBITDA margins. Our vision is to be recognized as the High Performance, High Value provider of services for global energy exploration and development.We work toward that vision by defining and measuring our results against strategic priorities.Our 2013 priorities are threefold: 1. Execute our High Performance, High Value strategy Continue to drive execution excellence in our people, internal systems and infrastructure supporting our world class safety, training and development programs, upgrading and consolidating our Nisku operations and leveraging our investments in our Houston and Red Deer Tech Centers. To September 30, 2013 our safety performance and mechanical downtime have shown improvement over the same period in 2012 and we continue to invest in our systems and infrastructure. 2. Execute on existing organic growth opportunities Remain poised to seize growth opportunities, leveraging our balance sheet strength and flexibility. Deliver new build rigs to the North American market and upgrade existing drilling rigs to higher specification assets on customer contracts globally. To September 30, 2013 we have delivered the two remaining rigs from the 2012 new build program, announced nine new build rigs for 2013 and we continue to deliver upgraded rigs to customers under contract. Grow High Performance, High Value service lines for unconventional field development, such as integrated directional drilling, coil tubing and rentals. To September 30, 2013 we have increased our coil tubing fleet to 12 units from five as at December 31, 2012. We continue to promote our integrated directional drilling services to oil and gas customers and have invested in people and equipment to execute the strategy.Although overall industry adoption has been slower than expected, we are currently experiencing an increase in the percentage of integrated service jobs on Precision drilling rigs, particularly in Canada. 3. Build our brand Uphold our reputation and market breadth in North America while strengthening our presence in select oilfield markets internationally. To September 30, 2013 we continue to operate a high percentage of our rigs drilling directional or horizontal wells in unconventional basins across North America and have expanded our activities in Mexico and entered a new market in Northern Iraq. For the third quarter of 2013, natural gas prices and the West Texas Intermediate price of oilwere higher than the 2012 averages. Three months ended September 30, Year ended December 31, Average oil and natural gas prices: Oil West Texas Intermediate (per barrel) (US$) 94.13 Natural gas Canada AECO (per MMBtu) (Cdn$) United States Henry Hub (per MMBtu) (US$) Summary for the three months ended September 30, 2013: ● Operating earnings (see “Additional GAAP Measures” in this news release) this quarter were $52 million and 11% of revenue, compared to $74 million and 15% of revenue in 2012.Operating earnings were negatively impacted by the decrease in activity in most of our North American based operations compared to the third quarter in 2012 and higher depreciation as a result of a greater proportion of operating days from our Tier 1 drilling rigs and depreciation on rigs working internationally. ● General and administrative expenses this quarter were $38 million or $5 million higher than the third quarter of 2012 primarily because of a vendor insolvency issue. ● Net finance charges were $23 million, an increase of $2 million compared with the third quarter of 2012 primarily because of foreign exchange on our U.S. dollar denominated interest payments and lower interest income. ●Average revenue per utilization day for contract drilling rigs increased in the third quarter of 2013 to $20,862 from the prior year third quarter of $20,099 in Canada and decreased in the United States to $22,595 from $23,110 for the third quarter of 2012.The increase in revenue rates for the third quarter in Canada was due to rig mix in part from Tier 1 and upgraded rigs entering the fleet compared to the prior year quarter.In Canada, for the third quarter of 2013, 46% of Precision’s utilization days were achieved from drilling rigs working under term contracts compared to 42% in the 2012 comparative period.In the United States, the decrease in dayrates for the third quarter was due to rig mix as we experienced lower turnkey activity and a higher proportion of rigs working in the spot market.In the United States, for the third quarter of 2013, 60% of Precision’s utilization days were generated from rigs working under term contracts compared to 73% in the 2012 comparative period.Turnkey revenue for the third quarter of 2013 was US$7 million, compared with US$11 million in the 2012 comparative period.Within Precision’s Completion and Production Services segment, average hourly rates for service rigs were $863 in the third quarter of 2013 compared to $769 in the third quarter of 2012.The increase in the average hourly rate is the result of rig mix with the introduction of coil tubing rigs in the United States.Canadian well servicing rig average hourly rate decreased by $6 per hour quarter over quarter due to competitive pressure in the industry resulting from lower industry activity. ● Average operating costs per utilization day for drilling rigs decreased in the third quarter of 2013 to US$14,789 from the prior year third quarter of US$14,816 in the United States while in Canada costs increased to $10,310 in 2013 from $9,828 in 2012.The cost decrease per day in the United States was primarily due to lower turnkey activity.The cost increase in Canada was primarily due to a labour rate increase that became effective in the fourth quarter of 2012. Within Precision’s Completion and Production Services segment, average hourly operating costs for service rigs increased to $674 in the third quarter of 2013 as compared to $535 in the third quarter of 2012 primarily due to costs associated with coil tubing and fixed costs spread over a lower activity base.Operating costs were also impacted by rig mix with eight coil tubing rigs operating in the United States in the third quarter of 2013.Canadian well servicing rig average hourly operating costs were up $55 per hour in the current quarter over the prior year comparative, due to higher repairs and maintenance costs and fixed costs spread over a lower activity base. ● We realized revenue from directional services of $32 million in the third quarter of 2013, in line with the prior year period. ● Funds provided by operations (see “Additional GAAP Measures” in this news release) in the third quarter of 2013 were $128 million, a decrease of $18 million from the prior year comparative quarter of $146 million.The decrease is the result of lower earnings for the quarter compared to last year and more income tax paid in the current year quarter. ● Capital expenditures for the purchase of property, plant and equipment were $146 million in the third quarter, a decrease of $93 million over the same period in 2012.Capital spending for the third quarter of 2013 included $70 million for expansion capital, $40 million for upgrade capital and $36 million for the maintenance of existing assets and infrastructure spending. Summary for the nine months ended September 30, 2013: ● Revenue for the nine months ended September 30, 2013 was $1,463 million, a decrease of 3% from the 2012 period. ● Operating earnings were $198 million, a decrease of $77 million or 28% from 2012.Operating earnings were 14% of revenue in 2013 compared to 18% in 2012. ● General and administrative costs were $109 million, an increase of $12 million over the first nine months of 2012 primarily as a result of the increase in incentive compensation costs tied to the performance of Precision’s common shares in 2013 and costs associated with a vendor’s insolvency problem. ● Net finance charges were $70 million, an increase of $5 million over the first nine months of 2012. ● Funds provided by operations (see “Additional GAAP Measures” in this news release) in the first nine months of 2013 were $306 million, a decrease of $150 million from the prior year comparative period of $456 million. ● Capital expenditures for the purchase of property, plant and equipment were $413 million in the first nine months of 2013, a decrease of $269 million over the same period in 2012.Capital spending for 2013 to date included $229 million for expansion capital, $111 million for upgrade capital and $73 million for the maintenance of existing assets and infrastructure. OUTLOOK Contracts Our portfolio of term customer contracts provides a base level of activity and revenue, and as of October 23, 2013 we have term contracts in place for an average of 54 rigs in Canada, 50 in the United States and 11 internationally for the fourth quarter of 2013 and an average of 56 rig contracts in Canada, 46 in the United States and 10 internationally for the full 2013 year.In Canada, term contracted rigs normally generate 250 utilization days per rig year because of the seasonal nature of well access.In most regions in the United States and internationally, term contracts normally generate 365 utilization days per rig year. Drilling Activity In the United States, our average active rig count in the quarter was 81 rigs, down nine rigs over the third quarter in 2012 and up one rig over the second quarter of 2013.We currently have 87 rigs active in the United States. In Canada, our average active rig count in the quarter was 83 rigs, down one rig over the third quarter in 2012 and up 43 rigs over the second quarter of 2013.We currently have 96 rigs active in Canada and expect activity to increase moderately through the fourth quarter. Internationally, our average active rig count in the quarter was 11 rigs, up three over the third quarter in 2012 and up two rigs over the second quarter of 2013.Our active rig count internationally is expected to grow by one rig before the end of the year as a rig is going to work in Mexico during the fourth quarter. Industry Conditions According to industry sources, as of October 18, 2013, the U.S. active land drilling rig count was down about 6% from the same point last year and the Canadian active land drilling rig count was up 9% over the prior year.Despite the active industry rig count softness, demand for Tier 1 assets continues to be strong, benefiting those drilling contractors with a high percentage of Tier 1 assets. The trend toward oil-directed drilling in North America has continued in 2013.To date approximately 69% of the Canadian industry’s active rigs and 78% of the U.S. industry’s active rigs were drilling for oil targets, compared to 72% for Canada and 70% for the U.S. at the same time last year. Capital Spending We expect capital spending in 2013 to be approximately $609 million, of which $413 million was spent during the first nine months of the year: · $322 million for expansion capital, which includes the cost to complete the two remaining new build drilling rigs from the 2012 new build rig program, more than 85% of the costs to complete the 2013 nine new build rigs for the North American market, the cost to complete about 60% of two new build rigs going to Kuwait, long lead equipment and new equipment for our Completion and Production Services segment; · $145 million for upgrade capital, which includes the upgrade of approximately 20 rigs, including international and North American rigs and to purchase long lead time items for our capital inventory; and · $142 million for sustaining and infrastructure expenditures, which is based on currently anticipated activity levels and some of the cost to consolidate and upgrade our operating facilities. SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments: the Contract Drilling Services segment which includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment which includes the service rig, rental, camp and catering and wastewater treatment divisions. Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services ) Completion and Production Services ) Inter-segment eliminations ) Adjusted EBITDA:(1) Contract Drilling Services ) ) Completion and Production Services ) ) Corporate and other ) (1) See “ADDITIONAL GAAP MEASURES”. SEGMENT REVIEW OF CONTRACT DRILLING SERVICES Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars, except where noted) % Change % Change Revenue ) Expenses: Operating ) General and administrative Adjusted EBITDA (1) ) ) Depreciation Operating earnings(1) ) ) Operating earnings as a percentage of revenue % Drilling rig revenue per utilization day in Canada (Cdn$) Drilling rig revenue per utilization day in the United States(2) (US$) 22,595 23,110 ) 23,474 23,162 1.3 (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days. Three months ended September 30, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 39
